Citation Nr: 1549712	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  11-11 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Evaluation of arteriosclerosis obliterans of the left lower extremity, rated as 40 percent disabling prior to March 25, 2010.

2.  Evaluation of arteriosclerosis obliterans of the left lower extremity, rated as 60 percent disabling from March 25, 2010.

3.  Evaluation of arteriosclerosis obliterans of the left lower extremity, rated as 20 percent disabling from January 1, 2013.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to August 1997 and from May 2002 to September 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction was subsequently transferred to the Buffalo, New York Regional Office.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran reported in a September 2011 statement that he received treatment at the Central Texas HCS VA Hospital in January 2010.  Currently, there is only one treatment note from this facility in the claims file from October 2009.  

Additionally, the Veteran receives treatment from the Upstate New York HCS VA facility.  The most recent records from this facility in the claims file are from March 2013.  The Board finds that the Veteran's treatment records from these facilities are directly relevant to the issues on appeal and should be obtained and associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Further, the Veteran was last afforded a VA examination to determine the severity of his arteriosclerosis obliterans of the left lower extremity in February 2013, the Board finds that an additional examination is warranted to ascertain the current severity of his service-connected left lower extremity disability.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should also secure any outstanding Central Texas HCS VA medical center records, to include all treatment records.

2.  The AOJ should also secure any outstanding Upstate New York HCS VA medical center records, to include all treatment records since March 2013.

3.  The Veteran should also be notified that he may submit additional argument or evidence to support this claim.

4.  After completing the preceding development, the Veteran should be afforded an appropriate VA examination to ascertain the current severity and manifestations of his service-connected arteriosclerosis obliterans of the left lower extremity.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

5.  Thereafter, re-adjudicate and if the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


